Betil, Justice.
1. “Any person having a claim against any trust estate for services rendered to said estate, or for articles or property or money furnished for the use of said estate, or any claim for the payment of which a court of equity would render said estate liable, may collect and enforce the payment of such claim in a court of law.” Code of 1933, § 108-501.
2. The present suit appears to be an action at law, brought under the foregoing statute; and the Court of Appeals, and not the Supreme Court, has jurisdiction. Taylor v. Clark, 56 Ga. 309; Moore v. Lampkin, 63 Ga. 748; Beckwith v. McBride, 70 Ga. 642; Carlton v. Reeves, 157 Ga. 602 (3) (122 S. E. 320); Burgess v. Ohio Rational Life Insurance Co., 177 Ga. 48 (169 S. E. 364); Williams v. Chatham Real Estate &c. Co., 13 Ga. App. 42 (78 S. E. 869); Langford v. Mount Zion Baptist Church, 22 Ga. App. 696 (2) (97 S. E. 102). This case differs on its facts from Faulk v. Smith, 168 Ga. 448 (148 S. E. 100), where the prayers were broad enough to afford equitable relief.

Transferred, to the Court of Appeals.


All the Justices concur.